DETAILED ACTION
This is responsive to the amendment filed 17 June 2021.
Claims 1, 3-5, 7-9, 12-20 and 24-36 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.
Regarding the objection to claim 13, Applicant argues:
Applicant respectfully submits that this limitation intends that, when the first dialogue flow includes a plurality of the first presentation step, only the last first presentation step presents "an utterance urging the user to perform an utterance about a topic other than a topic in the first dialogue flow". If the wording "in the first presentation step executed last in the first dialogue flow" be deleted, it indicates all the first presentation step included in the first dialogue flow presents "an utterance urging the user to perform an utterance about a topic other than a topic in the first dialogue flow", thus the above feature cannot be properly represented.
The Examiner respectfully disagrees. As the claim does not recite a plurality of the first presentation step, let alone a first presentation step executed last in the first dialogue flow, the limitation “the utterance provided in the pre-stored scenario in the first 

Regarding the prior art rejection of claim 1 Applicant argues:
The system utterance 3 of Nguyen is generated based on following three information (a) to (c) derived from the user utterance 2:
(a)    the user utterance 2 is related to the departure and destination of the flight (so, it is needed to perform an utterance for verifying the departure and destination);
(b)    the departure included in the user utterance 2 is Austin; and
(c)    the destination included in the user utterance 2 is San Francisco.
Thus, the system utterance 3 of Nguyen is different from the "utterance provided in a pre-stored scenario" presented in the first presentation step of Claim 1. Accordingly, Nguyen does not disclose the first presentation step of Claim 1.
The Examiner respectfully disagrees. In the given example “I think you said Austin to San Francisco. Is that correct?” the question “Is that correct?” is pre-stored and outputted by the system when it requires a confirmation. Also, even if “Austin” and “San Francisco” are based on the user’s input, they are merely used to fill slots in a pre-existing segment i.e. template (see Nguyen, Abstract). Therefore, Applicant’s "utterance provided in a pre-stored scenario" reads on Nguyen’s “I think you said Austin to San Francisco. Is that correct?”
Applicant’s remaining prior art arguments are repetitions of the one just addressed above. 
.

Claim Objections
Claim 13 is objected to because of the following informalities: for simplicity and consistency, in lines 3-4 the limitation “the utterance provided in the pre-stored scenario in the first presentation step executed last in the first dialogue flow” will be interpreted as ‘the utterance provided in the pre-stored scenario in the first presentation step 
Claims 7, 12-13 and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim shall contain a reference, in the alternative only, to more than one claim previously set forth.  See MPEP § 608.01(n).  Claims 7, 12-13 and 18 depend upon claim 32 which is not previously set forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 12-16, 18-20 and 24-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nguyen et al. (US PGPub 2007/0255566).
Claim 1:
Nguyen discloses a dialogue method executed by a dialogue system that performs a dialogue with a user (Abstract), the method comprising: 
a first utterance receiving step in which an input part receives a first user utterance which is an utterance performed by the user (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014], for example the first “I’m flying from Boston to San Francisco” in Fig. 9); 
a first presentation step in which a presentation part presents an utterance provided in a pre-stored scenario, wherein the utterance provided in the pre-stored scenario is presented in response to the first user’s utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9); 
a second utterance receiving step in which an input part receives a second user utterance which is an utterance performed by the user (“a user confirmation response is recognized as a confirmation, a cancellation, or a cancellation and correction”, [0015], for example the first “No. I said Boston to San Francisco” in Fig. 9);
a second presentation step in which the presentation part presents an utterance explicitly responding to the second user utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “OK. Boston to San Diego. Is that correct?” in Fig. 9); and 
a dialogue control step in which a dialogue control part performs control at least including: a first dialogue flow which is a dialogue consisted of the first utterance receiving step and the first presentation step at least one time respectively (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “I’m flying from Boston to San Francisco” to “I think you said Austin to San Francisco. Is that correct?” in Fig. 9); and a second dialogue flow which is a dialogue consisted of the second utterance receiving step and the second presentation step at least one time respectively (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9),
wherein the control includes at least one of: executing the dialogue of the first dialogue flow and the dialogue of the second dialogue flow sequentially; and executing the dialogue of the second dialogue flow and the dialogue of the first dialogue flow receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “I’m flying from Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9).
Claim 3:
Nguyen discloses the dialogue method according to claim 1, wherein judgement criteria for judging a failure of the first dialogue flow are predetermined (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition. The method for confirmation and/or clarification may be selected based on, for example, the number of possible recognition values for the slots in the primary user response and a corresponding confidence level for each of the possible recognition values”, [0015]), and the second dialogue flow is executed when the first dialogue flow is judged to be a failure (Fig. 9, note that the second dialogue starts when the user says “No. I said Boston to San Francisco”). 
Claim 4:
Nguyen discloses the dialogue method according to claim 3, wherein the judgement criteria for judging a failure of the first dialogue flow comprise judging that the first dialogue flow fails when the first user utterance received in the first utterance performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition. The method for confirmation and/or clarification may be selected based on, for example, the number of possible recognition values for the slots in the primary user response and a corresponding confidence level for each of the possible recognition values”, [0015]). 
Claim 5:
Nguyen discloses the dialogue method according to claim 3, wherein the judgement criteria for judging a failure of the first dialogue flow comprise judging that the first dialogue flow fails when the user's intention of not wanting to talk is recognized or a decline of the user’s desire for the dialogue is recognized, from the user’s behavior (“No. I said Boston to San Francisco” in Fig. 9). 
Claim 7:
Nguyen discloses the dialogue method according to claim 1 or 2, wherein, when at least one of the second user utterance received in the second utterance receiving step in the second dialogue flow and the utterance outputted in the second presentation step in the second dialogue flow corresponds to a predetermined scenario (a primary header prompt), the first dialogue flow is executed based on the predetermined scenario (“outputting a primary header prompt to elicit values for slots in a segment from the user”, [0014], see also Fig. 9, note that all the dialogue steps depend upon the primary header prompt). 

Nguyen discloses the dialogue method according to claim 1, wherein judgement criteria for judging a failure of the second dialogue flow are predetermined  and the first dialogue flow is executed when the second dialogue flow is judged to be a failure (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition. The method for confirmation and/or clarification may be selected based on, for example, the number of possible recognition values for the slots in the primary user response”, [0015]. Note that in this case “I’m flying from Boston to San Francisco” to “I think you said Austin to San Francisco. Is that correct?” reads on the second dialogue and “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” reads on the first dialogue). 
Claim 9:
Nguyen discloses the dialogue method according to claim 8, wherein the judgement criteria for judging a failure of the second dialogue flow comprise judging that the second dialogue flow fails when the second user utterance received in the second utterance receiving step in the second dialogue flow does not match the utterance generated at least based on contents of the utterance (“confirmation and/or clarification may be selected based on, for example, the number of possible recognition values for the slots in the primary user response”, [0015]) or when such a mismatch occurs a predetermined number of times or more consecutively (“non-recognition”, [0015]). 
Claim 12:
OK. Boston to San Diego. Is that correct?” in Fig. 9, Note that in this case “I think you said Austin to San Francisco. Is that correct?” to “No. I said Boston to San Francisco” reads on the second dialogue and “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” reads on the first dialogue. Also note that Applicant’s “Oh yeah” ([0051]) is disclosed as an example of a phrase representing a change of topics; “Ok” reads on the phrase). 
Claim 13:
Nguyen discloses the dialogue method according to claim 1 or 2, wherein, when the first dialogue flow is executed immediately before the second dialogue flow, the utterance provided in the pre-stored scenario is an utterance urging the user to perform an utterance about a topic other than a topic in the first dialogue flow (“And when are you flying?” in Fig. 10. Note the topic changed from flight origin and destination to flight time. Also note that in this case “OK. Boston to San Francisco. Is that correct?” to “yes” (Fig. 10) reads on the first dialogue and “yes” to “When are you flying” (Fig. 10) reads on the second dialogue). 
Claim 14:
Nguyen discloses the dialogue method according to claim 1, wherein, when the first dialogue flow is executed immediately after the second dialogue flow, selection criteria for selecting one scenario from among a plurality of pre-stored scenarios as a OK. Boston to San Diego. Is that correct?” in Fig. 9, Note that in this case “I think you said Austin to San Francisco. Is that correct?” to “No. I said Boston to San Francisco” reads on the second dialogue and “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” reads on the first dialogue). 
Claim 15:
Nguyen discloses the dialogue method according to claim 14, wherein the plurality of pre-stored scenarios are stored with a word representing a topic of each scenario associated with each scenario, and the selection criteria are criteria at least based on a level of similarity between a word representing a topic of a scenario and utterance contents of the second dialogue flow (“OK. Boston to San Diego. Is that correct?” in Fig. 9, Note that in this case “I think you said Austin to San Francisco. Is that correct?” to “No. I said Boston to San Francisco” reads on the second dialogue and “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” reads on the first dialogue). 
Claim 16:
Nguyen discloses the dialogue method according to claim 14, wherein the selection criteria are criteria at least based on a level of similarity between contents of a leading portion of a scenario and utterance contents of the second dialogue flow (“OK. Boston to San Diego. Is that correct?” in Fig. 9, Note that in this case “I think you said Austin to San Francisco. Is that correct?” to “No. I said Boston to San Francisco” reads on the second dialogue and “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” reads on the first dialogue). 

Nguyen discloses the dialogue method according to claim 1 or 2, wherein, when the second dialogue flow is executed immediately after the first dialogue flow, the utterance in the second presentation step in the second dialogue flow is generated based on utterance contents of the first dialogue flow (“No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9). 
Claim 19:
Nguyen discloses a dialogue system that performs a dialogue with a user (Abstract), comprising: 
an input part that receives a first utterance performed by the user (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014], for example the first “I’m flying from Boston to San Francisco” in Fig. 9) and a second utterance performed by the user (“a user confirmation response is recognized as a confirmation, a cancellation, or a cancellation and correction”, [0015], for example the first “No. I said Boston to San Francisco” in Fig. 9); 
an utterance determination part that determines a first utterance provided in a pre-stored scenario (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9) and a second utterance explicitly responding to the second user utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “OK. Boston to San Diego. Is that correct?” in Fig. 9); 
a presentation part that presents the first utterance determined by the utterance determination part in response to the first user utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9) and the second utterance determined by the utterance determination part (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “OK. Boston to San Diego. Is that correct?” in Fig. 9); and 
a dialogue control part that performs control at least including: a first dialogue flow which is a dialogue consisted of receiving the first user utterance performed by the user and determining the first utterance presented by the presentation part at least one time respectively (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “I’m flying from Boston to San Francisco” to “I think you said Austin to San Francisco. Is that correct?” in Fig. 9); and a second dialogue flow which is a dialogue consisted of receiving the second user utterance performed by the user and determining the second utterance presented by the presentation part at least one time respectively (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9),
wherein the control includes at least one of: executing the dialogue of the first dialogue flow and the dialogue of the second dialogue flow sequentially; and executing the dialogue of the second dialogue flow and the dialogue of the first dialogue flow sequentially (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “I’m flying from Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9).
 Claim 20:
Nguyen discloses a dialogue apparatus that determines an utterance presented by a dialogue system comprising an input part that receives a first user utterance performed by a user (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014], for example the first “I’m flying from Boston to San Francisco” in Fig. 9) and a second user utterance performed by the user (“a user confirmation response is recognized as a confirmation, a cancellation, or a cancellation and correction”, [0015], for example the first “No. I said Boston to San Francisco” in Fig. 9), an utterance determination part that determines a first utterance provided in a pre-stored scenario (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9) and a second utterance explicitly responding to the second user utterance, and a presentation part that presents the first utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9) and the second utterance determined by the utterance determination part (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “OK. Boston to San Diego. Is that correct?” in Fig. 9), the dialogue apparatus comprising a dialogue control part that performs control at least including: 
a first dialogue flow which is a dialogue consisted of receiving the first user utterance performed by the user and determining the first utterance presented by the receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “I’m flying from Boston to San Francisco” to “I think you said Austin to San Francisco. Is that correct?” in Fig. 9); and a second dialogue flow which is a dialogue consisted of receiving the second user utterance performed by the user and determining the second utterance presented by the presentation part at least one time respectively (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9),
wherein the control includes at least one of: executing the dialogue of the first dialogue flow and the dialogue of the second dialogue flow sequentially; and executing the dialogue of the second dialogue flow and the dialogue of the first dialogue flow sequentially (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example I’m flying from Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9).
Claim 24:
Nguyen discloses the dialogue method according to claim 4, wherein the judgement criteria for judging a failure of the first dialogue flow comprise judging that the first dialogue flow fails when the user’s intention of not wanting to talk is recognized or a decline of the user’s desire for the dialogue is recognized, from the user’s behavior (“No. I said Boston to San Francisco” in Fig. 9). 
Claim 25:
Nguyen discloses the dialogue method according to any one of claim 3 to 5, or 24, wherein the judgement criteria for judging a failure of the first dialogue flow comprise judging that the first dialogue flow fails when the first user utterance received in the first utterance receiving step in the first dialogue flow includes a phrase expressing the user’s intention of not wanting to talk about a current topic (“And when are you flying?” in Fig. 10. Note the topic changed from flight origin and destination to flight time. Also OK. Boston to San Francisco. Is that correct?” to “yes” (Fig. 10) reads on the first dialogue and “yes” to “When are you flying” (Fig. 10) reads on the second dialogue). 
Claim 26:
Nguyen discloses the dialogue method according to claim 32, wherein judgement criteria for judging a failure of the second dialogue flow are predetermined and the first dialogue flow is executed when the second dialogue flow is judged to be a failure (“No. I said Boston to San Francisco” in Fig. 9). 
Claim 27:
Nguyen discloses the dialogue method according to claim 26, wherein the judgement criteria for judging a failure of the second dialogue flow comprise judging that the second dialogue flow fails when the second user utterance received in the utterance receiving step in the second dialogue flow does not match the utterance generated at least based on contents of the utterance(“confirmation and/or clarification may be selected based on, for example, the number of possible recognition values for the slots in the primary user response”, [0015]) or when such a mismatch occurs a predetermined number of times or more consecutively (“non-recognition”, [0015]). 
Claim 28:
Nguyen discloses the dialogue method according to any one of claim 8, 9, 26, or 27, wherein the judgement criteria for judging a failure of the second dialogue flow comprise judging that the second dialogue flow fails when the user’s intention of not wanting to talk is recognized or a decline of the user’s desire for the dialogue is No. I said Boston to San Francisco” in Fig. 9) (“no” in Fig. 9). 
Claim 29:
Nguyen discloses the dialogue method according to any one of claim 8, 9, 26, or 27, wherein the judgement criteria for judging a failure of the second dialogue flow comprise judging that the second dialogue flow fails when the second user utterance received in the second utterance receiving step in the second dialogue flow includes a phrase expressing the user’s intention of not wanting to talk about a current topic (“And when are you flying?” in Fig. 10. Note the topic changed from flight origin and destination to flight time. Also note that in this case “OK. Boston to San Francisco. Is that correct?” to “yes” (Fig. 10) reads on the first dialogue and “yes” to “When are you flying” (Fig. 10) reads on the second dialogue). 
Claim 30:
Nguyen discloses a non-transitory computer readable recording medium including computer executable instructions ([0013]) that make a dialogue system perform a dialogue method according to the steps to process claim 1 as shown above. 
Claim 31:
Nguyen discloses the non-transitory computer readable recording medium including computer executable instructions ([0031]) that make a dialogue apparatus perform a dialogue method according to claim 20 as shown above.
Claim 32:
Nguyen discloses a dialogue method executed by a dialogue system that performs a dialogue with a user (Abstract), the method comprising: 
receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014], for example the first “I’m flying from Boston to San Francisco” in Fig. 9); 
a first presentation step in which a presentation part presents an utterance provided in a pre-stored scenario, wherein the utterance provided in the pre-stored scenario is presented in response to the first user’s utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9); 
a second utterance receiving step in which an input part receives a second user utterance which is an utterance performed by the user (“a user confirmation response is recognized as a confirmation, a cancellation, or a cancellation and correction”, [0015], for example the first “No. I said Boston to San Francisco” in Fig. 9);
a second presentation step in which the presentation part presents an utterance explicitly responding to the second user utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “OK. Boston to San Diego. Is that correct?” in Fig. 9); and 
receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “I’m flying from Boston to San Francisco” to “I think you said Austin to San Francisco. Is that correct?” in Fig. 9); and a second dialogue flow which is a dialogue consisted of the second utterance receiving step and the second presentation step at least one time respectively (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9),
wherein the control executes the dialogue of the first dialogue flow, executes the dialogue of the second dialogue flow after the dialogue of the first dialogue flow, and executes a second dialogue of the first dialogue flow after the dialogue of the second dialogue flow (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], see also “In an active confirmation, a confirmation prompt is output to the user (e.g., "I think you said Austin to San Francisco. Is that correct?"). The confirmation prompt may escalate during an exchange if there are several confirmation cycles”, [0052] for example a confirmation cycle of the several confirmation cycles after the second “I’m flying from Boston to San Francisco” in Fig. 9).
Claim 33:
Nguyen discloses a dialogue system that performs a dialogue with a user (Abstract), comprising: 
an input part that receives a first utterance performed by the user (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014], for example the first “I’m flying from Boston to San Francisco” in Fig. 9) and a second utterance performed by the user (“a user confirmation response is recognized as a confirmation, a cancellation, or a cancellation and correction”, [0015], for example the first “No. I said Boston to San Francisco” in Fig. 9); 
an utterance determination part that determines a first utterance provided in a pre-stored scenario (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9) and a second utterance explicitly responding to the second user utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “OK. Boston to San Diego. Is that correct?” in Fig. 9); 
a presentation part that presents the first utterance determined by the utterance determination part in response to the first user utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9) and the second utterance determined by the utterance determination part (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “OK. Boston to San Diego. Is that correct?” in Fig. 9); and 
a dialogue control part that performs control at least including: a first dialogue flow which is a dialogue consisted of receiving the first user utterance performed by the user and determining the first utterance presented by the presentation part at least one time respectively (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “I’m flying from Boston to San Francisco” to “I think you said Austin to San Francisco. Is that correct?” in Fig. 9); and a second dialogue flow which is a dialogue performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9),
wherein the control executes the dialogue of the first dialogue flow, executes the dialogue of the second dialogue flow after the dialogue of the first dialogue flow, and executes a second dialogue of the first dialogue flow after the dialogue of the second dialogue flow (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], see also “In an active confirmation, a confirmation prompt is output to the user (e.g., "I think you said Austin to San Francisco. Is that correct?"). The confirmation prompt may escalate during an exchange if there are several confirmation cycles”, [0052] for example a confirmation cycle of the several confirmation cycles after the second “I’m flying from Boston to San Francisco” in Fig. 9).
Claim 34:
Nguyen discloses a dialogue apparatus that determines an utterance presented by a dialogue system comprising an input part that receives a first user utterance performed by a user (“receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014], for example the first “I’m flying from Boston to San Francisco” in Fig. 9) and a second user utterance performed by the user (“a user confirmation response is recognized as a confirmation, a cancellation, or a cancellation and correction”, [0015], for example the first “No. I said Boston to San Francisco” in Fig. 9), an utterance determination part that determines a first utterance provided in a pre-stored scenario (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9) and a second utterance explicitly responding to the second user utterance, and a presentation part that presents the first utterance (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “I think you said Austin to San Francisco. Is that correct?” in Fig. 9) and the second utterance determined by the utterance determination part (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example “OK. Boston to San Diego. Is that correct?” in Fig. 9), the dialogue apparatus comprising a dialogue control part that performs control at least including: 
a first dialogue flow which is a dialogue consisted of receiving the first user utterance performed by the user and determining the first utterance presented by the receiving a primary user response containing a value for each slot in at least a subset of the slots in the segment”, [0014]  and “performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “I’m flying from Boston to San Francisco” to “I think you said Austin to San Francisco. Is that correct?” in Fig. 9); and a second dialogue flow which is a dialogue consisted of receiving the second user utterance performed by the user and determining the second utterance presented by the presentation part at least one time respectively (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], for example from “No. I said Boston to San Francisco” to “OK. Boston to San Diego. Is that correct?” in Fig. 9),
wherein the control executes the dialogue of the first dialogue flow, executes the dialogue of the second dialogue flow after the dialogue of the first dialogue flow, and executes a second dialogue of the first dialogue flow after the dialogue of the second dialogue flow (“performing turns to confirm and/or clarify the matched slot values such as by silently accepting a best match, passively confirming the best match, actively confirming the best match, disambiguating among the best matches, and notifying the user of non-recognition”, [0015], see also “In an active confirmation, a confirmation prompt is output to the user (e.g., "I think you said Austin to San Francisco. Is that correct?"). The confirmation prompt may escalate during an exchange if there are several confirmation cycles”, [0052] for example a confirmation cycle of the several confirmation cycles after the second “I’m flying from Boston to San Francisco” in Fig. 9).
Claim 35:
Nguyen discloses a non-transitory computer readable recording medium including computer executable instructions ([0013]) that make a dialogue system perform a dialogue method according to the steps to process claim 32 as shown above. 
Claim 36:
Nguyen discloses the non-transitory computer readable recording medium including computer executable instructions ([0031]) that make a dialogue apparatus perform a dialogue method according to claim 34 as shown above.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose wherein the plurality of pre-stored scenarios are stored with information indicating likelihood of selection of each scenario associated with each scenario, and the selection criteria are criteria according to which a selection is performed based on the likelihood when a selection of one scenario from among the plurality of pre-stored scenarios based on utterance contents of the second dialogue flow is judged to be inappropriate as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657